PER CURIAM.
Order reversed, with $10 costs and disbursements, and motion denied, with $10 costs, without prejudice to right of respondent to renew the motion made at special term. Held: That under the order of the county judge, upon which, apparently, without other notice, the motion resulting in the order appealed from was made, the only question presented was whether the judgment in question had been paid, and that the fact of such payment was not sufficiently established to warrant the order vacating the supplementary proceedings.